Title: From Thomas Jefferson to David Gelston, 1 May 1807
From: Jefferson, Thomas
To: Gelston, David


                        
                            Sir,
                            Monticello May 1. 07.
                        
                        I inclose you a bill of lading just recieved from mr Cathalan of Marseilles for a box sent by the Franklin
                            Capt. Avery to New York, the contents of which are expressed in the bill. I have recieved no invoice, but mr Cathalan in
                            a letter informs me they cost 201 ₶. which he has included in a larger draught on me @ 5 ₶ .35 per Dollar making 37 D .50c
                            which may enable you to fix the duty. I will pray you to forward the box to Washington. the duty so soon as known, shall
                            be remitted to you. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    